DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.

In the Remarks filed 04/13/2022, Applicant argues starting on page 10 that the combination of Mandal et al, U.S. Publication No. 2019/0171909 in view of Hagihara et al, “Computer Vision-Based Approach for Quantifying Occupational Therapists’ Qualitative Evaluations of Postural Control” (published in Occupational Therapy International, Vol 2020, April 2020) does not teach the features of the independent claims, particularly “a keypoint detector configured to upsample a keypoint score map to produce an upsampled keypoint score map”. Applicant then goes on to state that since Hagihara teaches dropping certain keypoints and then interpolating between the dropped keypoints, then it does not teach the keypoint detector upsampling keypoints as required by the independent claims. First, Applicant states that they do not concede that some types of interpolation can lead to upsampling. This is not persuasive because paragraph [0064] of the present application specifically lists interpolation as a technique for keypoint descriptor map upsampling. Furthermore, Applicant states that the skipping of keypoints and then interpolating between said skipped keypoints does not form an upsampling technique. This is not persuasive because Applicant has not defined a specific upsampling technique in the independent claims and in view of Applicant’s own disclosure¸ there are interpolation techniques for upsampling keypoints. Applicant then makes a conclusionary statement that the interpolation technique taught in Hagihara would not be considered upsampling without offering further evidence. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next on page 12, Applicant argues against the motivation of combining Mandel with Hagihara, which was given as “to eliminate detection noise in the system”. Applicant goes on to say that one of ordinary skill in the art would have no apparent reason to preform this modification. However, the apparent reason is the given motivation i.e. to eliminate detection noise in the system. Applicant does not argue against why this motivation for combining is invalid and in fact the motivation for combining comes directly from the prior art itself. Hagihara, page 4, second paragraph (cited in the previous action on page 8) specifically states:

“To eliminate the detection noise, key points whose confidence values were less than 0.5 were removed in each frame and interpolated linearly”.

Therefore, the motivation for combining the references can be easily gleaned from the references cited in the rejection. 

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al, U.S. Publication No. 2019/0171909 in view of Hagihara et al, “Computer Vision-Based Approach for Quantifying Occupational Therapists’ Qualitative Evaluations of Postural Control” (published in Occupational Therapy International, Vol 2020, April 2020).

Regarding claim 1, Mandal teaches a system comprising: 

a keypoint detector (see Mandal Figure 1, keypoint detector 104 and score calculator 105 and paragraph [0069]. As indicated above, this limitation invokes 112(f). Paragraph [0005] of the present application lists a processor running instructions from memory as the structure of the keypoint detector) configured to generate a keypoint score map, the keypoint score map comprising feature scores indicative of a likelihood of at least one feature being present at keypoints in an image (see Figure 1, output from score calculator 105 and paragraph [0017]); and 

a feature list generator (see Figure 1, units 112-116 and paragraph [0069]. As indicated above, this limitation invokes 112(f). Paragraph [0005] of the present application lists a processor running instructions from memory as the structure of the feature list generator) configured to: 

identify a subset of keypoints of the keypoints in the image using the feature scores of the keypoint score map (see Figure 1, keypoint selector 112 and paragraph [0025]); 

determine descriptors for the subset of keypoints based on a feature description map (see Figure 1, descriptor calculator 114 and paragraph [0026]); and 

generate a keypoint descriptor map for the image based on the determined descriptors (see Figure 1, list of reference descriptors 116 and paragraph [0027]).

Mandal does not expressively teach 

the keypoint detector is configured to upsample the keypoint score map to produce an upsampled keypoint score map; and 

the feature list generator identifies the subset of keypoints using the feature scores of the upsampled keypoint score map.

However, Hagihara in a similar invention in the same field of endeavor teaches a system (see Hagihara page 7, Acknowledgements section) for detecting keypoints in an image (see page 2, first column, final paragraph) and a corresponding keypoint score map (see page 3, second column, final paragraph referring to confidence values for the keypoints) as taught in Mandal wherein

the system is configured to upsample the keypoint score map to produce an upsampled keypoint score map (see page 4, first column, second paragraph referring to confidence values being interpolated, which is a well-known upsampling technique). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a system upsampling keypoint score map as taught in Hagihara with the system comprising a keypoint detector of Mandal, the motivation being to eliminate detection noise in the system (see Hagihara page 4, second paragraph).

Mandal in view of Hagihara teaches 

the feature list generator identifies the subset of keypoints using the feature scores of the upsampled keypoint score map (see Mandal paragraph [0025] as combined with Hagihara page 4, second paragraph).

Method claim 9 recites similar limitations as claim 1, and is rejected under similar rationale.

Regarding claim 15, Mondal teaches one or more non-transitory computer-readable media having machine readable instructions executable by a processor, the machine readable instructions comprising (see Mandal paragraph [0069]):

a keypoint detector (see Mandal Figure 1, keypoint detector 104 and score calculator 105 and paragraph [0069]) configured to generate a keypoint score map, the keypoint score map comprising feature scores indicative of a likelihood of at least one feature being present at keypoints in an image (see Figure 1, output from score calculator 105 and paragraph [0017]); and 

a feature list generator (see Figure 1, units 112-116 and paragraph [0069]) comprising: 

a keypoint selector programmed to identify a subset of keypoints of the keypoints in the image using the feature scores of the keypoint score map (see Figure 1, keypoint selector 112 and paragraph [0025]); and

a descriptor calculator programmed to determine descriptors for the subset of keypoints based on a feature description map (see Figure 1, descriptor calculator 114 and paragraph [0026]) and generate a keypoint descriptor map for the image based on the determined descriptors (see Figure 1, list of reference descriptors 116 and paragraph [0027]).

Mandal does not expressively teach 

the keypoint detector is configured to upsample the keypoint score map to produce an upsampled keypoint score map; and 

the keypoint selector identifies the subset of keypoints using the feature scores of the upsampled keypoint score map.
However, Hagihara in a similar invention in the same field of endeavor teaches a system (see Hagihara page 7, Acknowledgements section) for detecting keypoints in an image (see page 2, first column, final paragraph) and a corresponding keypoint score map (see page 3, second column, final paragraph referring to confidence values for the keypoints) as taught in Mandal wherein

the system is configured to upsample the keypoint score map to produce an upsampled keypoint score map (see page 4, first column, second paragraph referring to confidence values being interpolated, which is a well-known upsampling technique). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a system upsampling keypoint score map as taught in Hagihara with the system comprising a keypoint detector of Mandal, the motivation being to eliminate detection noise in the system (see Hagihara page 4, second paragraph).

Mandal in view of Hagihara teaches 

the keypoint selector identifies the subset of keypoints using the feature scores of the upsampled keypoint score map (see Mandal paragraph [0025] as combined with Hagihara page 4, second paragraph).

  Allowable Subject Matter
Claims 2-8, 10-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3, 11, and 17 (NOTE: these claims now depend directly on the independent claims), Wojna et al, “The Devil is in the Decoder: Classification, Regression and GANs” (published in Computer Vision and Pattern Recognition, Vol 3, February 2019) generally teaches using a nearest neighbor algorithm to upsample keypoints (see Wojna section 4.4). However, Wojna does not teach that this is done as a resize process that results in upsampled map having a similar image resolution as compared to an input image.

Regarding claims 6, 13, and 18 (NOTE: these claims now depend directly on the independent claims), the prior art teaches a wholly different method of upsampling the keypoint score map and therefore fails to teach the limitations of the claims. 

Regarding claims 7, 14, and 20, (NOTE: these claims now depend directly on the independent claims), after further search and consideration, the prior art made of record fails to teach these limitations in the context of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al, U.S. Publication No. 2019/0171871 generally teaches upsampling keypoints as claimed (see Zhang paragraph [0101]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637